IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                              AT NASHVILLE              FILED
                            APRIL SESSION, 1998            June 9, 1998

                                                       Cecil W. Crowson
                                                      Appellate Court Clerk
STATE OF TE NNE SSE E,            )     C.C.A. NO. 01C01-9706-CC-00230
                                  )
            Appellee,             )
                                  )     LINCOLN COUNTY
V.                                )
                                  )
                                  )     HON. CHARLES LEE, JUDGE
DEV ON W ELLS ,                   )
                                  )
            Appe llant.           )     (SALE O F SCH EDUL E II DRU G)



FOR THE APPELLANT:                      FOR THE APPELLEE:

JOHN HARWELL DICKEY                     JOHN KNOX WALKUP
District Public Defe nder               Attorney General & Reporter

CURTIS H. GANN                          JANIS L. TURNER
Assistant Public Defender               Assistant Attorney General
105 S outh M ain                        2nd Floor, Cordell Hull Building
P.O. Box 1119                           425 Fifth Avenue North
Fayetteville, TN 37334                  Nashville, TN 37243

                                        WILLIAM MICHAEL McCOWN
                                        District Attorney General

                                        WEAKLEY E. BARNARD
                                        Assistant District Attorney General

                                        J.B. COX
                                        Assistant District Attorney General
                                        P.O. Box 904
                                        Fayetteville, TN 37334



OPINION FILED ________________________

AFFIRMED

THOMAS T. WOODALL, JUDGE
                                    OPINION
         The Defendant, Devon Wells, appeals his convictions of two counts of sale of

a Schedu le II controlled substan ce following a jury trial in the Linco ln Coun ty Circu it

Court. The trial court sentenced him as a Range II Multiple Offender to two

consecu tive sentences of nine (9) and seven (7) years. He was also fined a total of

$100,000 for the two convictions. In this appeal, Defendant argues that the evidence

was insuffic ient to e stablis h guilt beyond a reasonable doubt and that the sentence

imposed was excessive and contrary to law. We affirm the judgment of the trial

court.



         On April 26, 1996, at approximately 5:00 p.m. in the Scales Heights area of

Fayetteville, Tennessee, Agent Shane Daugherty, an undercover officer with the

17th Judicia l District Drug T ask Fo rce, and Shirley N eal, a con fidential inform ant,

made two purchases of less than .5 gra ms of cr ack coc aine from Defen dant. Both

Agent Daugherty and Ms. Neal, as well as Agent Robert L. Briscoe, Jr., Director of

the 17th Judicial Drug Task Force, and Ms. Donna Flowers, forensic chemist from

the Tennessee Bureau of Investigation, testified at trial on behalf of the State.



         Agent Daugherty testified that he met with Shirley Neal, the informant, and

Agent Briscoe in a parking lot in the downtown area of Fayetteville on April 26, 1996

at approximately 4:30 p.m. Agent Daugherty searched Ms. Neal and her vehicle,

gave her fifty dollars in recorded confidential funds, attac hed a con cealed m icro

cassette recording device, and then left with Ms. Neal in her car. Agent Briscoe

stayed in the parking lot as Agent Daugherty and Ms. Neal drove towards Locust

Street.

                                            -2-
      The two of them arrived at Locust Street at about 5:00 p.m. According to

Agent Daugherty, they were not targeting any particular individual but were looking

for street dealers in general. They were first approached by a black male wearing

khaki shorts and a white shirt, but Ms. Neal did not know his name so they decided

to keep on looking. Agent Daugherty and Ms. Neal then saw Defendant stand ing in

front of a green house waving them over. When Agent Daugherty and Ms. Neal

indicated they wa nted to purch ase tw o fifty dollar amounts of crack cocaine,

Defendant got into the back seat of Ms. Neal’s car and told them to circle the block.



      Agent Daughtery testified that Defen dant wa s wearin g black p ants an d a white

t-shirt and that he could clearly see the movements of Defendant in the back seat

from where he wa s pos itioned in the fro nt sea t. Defe ndan t pulled a clea r plastic

bagg ie out from his front pocket and he then handed Agent Daugherty some crack

cocaine in exchan ge for fifty dollars. Next, Defendant handed Ms. Neal some crack

cocaine to which s he resp onded by telling De fendan t that she did not want any

“crumb s.” He the n hand ed her a nother ro ck in exch ange fo r her fifty dollars.



      Agent Daugherty and Ms. Neal then dropped the Defenda nt back off where

they had picked him up and returned to the parking lot where Agent Briscoe was

waiting. As soo n as De fendan t was ou t of sight, Agent Daugherty turned off the

recording device and too k the crack co caine Ms. N eal had purc hased fro m

Defendant into his possession. He placed the two purchases in separate baggies

and evidence folders and handed them over to Agent Briscoe. Agent Daugherty and

Ms. Neal described Defendant to Agent Briscoe and Ms. Nea l told Agent Briscoe

Defendant’s name.




                                           -3-
       Agent Briscoe testified that he knew Defendant prior to the date upon which

the present offenses occurred. However, after Agent Daugherty and Ms. Neal

turned over th e purc hase d crac k coca ine to h im, alo ng with their description and

name of the dealer, Agent Briscoe drove over to Locu st Stre et to ver ify for him self

that the person they described as the dealer was in fact Defendant. Agent Briscoe

was able to verify that it was indee d Def enda nt who sold the cra ck coc aine o n Apr il

26, 1996. A gent Bris coe also testified that he took into custody the crack cocaine

purchased by Agent Daugherty and Ms. Neal and that he turned that evidence over

to the Tenn essee Bu reau of Investigation for analysis. Ms. Flowers of the TBI

testified that as a fo rensic ch emist sh e perform ed two te sts on the substances given

to her by Agent Briscoe, and that they were both in fact crack cocaine. The two

packets contained .2 and .3 grams of cocaine base.



                             I. Sufficiency of the Evidence



       Defendant claims that there was insufficient evidence to support a finding of

guilt because the evidence regarding the identification of Defendant as the dealer

is weak.



       When an accused challenges the sufficiency of the convicting evidence, the

stand ard is w hethe r, after re viewing the evid ence in the ligh t mos t favora ble to the

prosection, any rational trier of fact could have found the essential elements of the

crime beyond a reaso nable d oubt. Jack son v. V irginia, 443 U.S. 30 7, 319 (1979 ).

This stand ard is a pplica ble to fin dings of guilt predicated upon direct evidence,

circumstantial evidence or a combination of direct and circumstantial evidence.

State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990). On appeal, the

                                            -4-
State is entitle d to the strong est leg itimate view of th e evide nce a nd all inferences

therefrom. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). Because a

verdict of guilt removes the presumption of innocence and replaces it with a

presumption of guilt, the accused has the burden in this court of illustrating why the

evidence is insufficient to support th e verdict re turned b y the trier of fac t. State v.

Williams, 914 S.W.2d 940, 945 (Tenn. Crim. App. 1995) (citing State v. Tug gle, 639

S.W.2d 913, 914 (Tenn. 1982)); State v. Grace, 493 S.W.2d 474, 476 (Ten n. 1973).



       Questions concerning the credibility of the witnesse s, the weig ht and va lue to

be given the evidence, as well as all factual issues raise d by the evidenc e, are

resolved by the trier of fa ct, not this co urt. State v. Pappas, 754 S.W.2d 620, 623

(Tenn. Crim. A pp.), perm. to appeal denied, id. (Tenn. 1987). Nor may this court

reweigh or reevalu ate the ev idence . Cabbage, 571 S.W.2d at 835. A jury verdict

approved by the trial judge ac credits the State’s w itnesses and res olves all co nflicts

in favor of the State. Grace, 493 S.W.2d at 476.



       It is clear to this Court that the State proved all the elements of the crime

charged beyond a reasona ble doubt. De fendant took fifty dollars each from Agent

Daug herty and Ms. Neal and sold each of them crack cocaine. They in turn gave the

substances they purc hased from D efenda nt to Agent Briscoe. The substance s were

submitted to the TBI crime laboratory whe re they tested po sitive for cocaine base.

Both Agent Daugherty and Ms. Neal unequivocally identified Defendant as the

person who sold them the controlled substance. Furthermore, both Ms. Neal and

Agent Briscoe testified that they knew Defen dant’s ide ntity prior to the transaction,

and Agent B riscoe ev en drove back to L ocust S treet to verify for himself that the




                                            -5-
description of the dea ler given by Agent Daugherty and Ms. Neal was indeed the

Defen dant.



      There is ample evidence in the record of the identification of Defendant as the

person who so ld the crac k cocain e. This iss ue is witho ut merit.



                                    II. Sentencing



      Defendant argues that the sentences he received for the two convictions of

sale of a controlled substance are excessive and contrary to law.



      When an accused challenges the length, range, or the manner of service of

a senten ce, this cou rt has a du ty to condu ct a de novo review of th e sente nce with

a presumption that the determinations made by the trial court are correct. Tenn.

Code Ann. § 4 0-35-40 1(d). Th is presum ption is “co nditioned upon th e affirmative

showing in the reco rd that the trial court considered the sentencing principles and

all relevant fac ts and circ umsta nces.” State v. Ashby, 823 S.W.2d 166, 169 (Tenn.

1991). There are, however, exceptions to the presumption of correctness. First, the

record must d emon strate that th e trial court considered the sentencing principles and

all relevant fac ts and circ umsta nces. Id. Second, the presumption does not ap ply

to the legal conclusions reached by the trial court in sentencing.           Third, the

presumption does not apply when the determinations made by the trial court are

predicated upon uncontroverted facts. State v. S mith, 898 S.W.2d 742, 745 (Tenn.

Crim. A pp. 199 4), perm. to appeal denied, id. (Tenn . 1995).




                                          -6-
      Our review requires an analysis of: (1) The evidence, if any, received at the

trial and sentencing hearing; (2) the presentence report; (3) the principles of

sentencing and the arguments of counsel relative to sentencing alternatives; (4) the

nature and characteristics of the offense; (5) any mitigating or enhancing factors; (6)

any statements made by the defendant in his ow n beh alf; and (7) the d efend ant’s

potential for rehab ilitation or treatm ent. Tenn. Code Ann. §§ 40-35-102, -103, & -

210; see Sta te v. Smith , 735 S.W .2d 859, 863 (Tenn. Crim . App. 1987 ).



      If our review reflects that the trial court followed the statutory sentencing

procedure, imposed a lawful sentenc e after having given due consideration and

proper weight to the facts and principles set out under the sentencing law, and that

the trial court’s findings of fact are adequately supported by the record, then we may

not modify th e sente nce eve n if we wo uld have preferred a different re sult. State v.

Fletcher, 805 S.W.2d 785, 789 (Tenn. Crim. App. 1991). Upon review of the record,

we find that the trial court followed proper statutory sentencing procedure, and

therefore, review by this Court is de novo with a presumption of correctness.



      The trial court found the following three enhancement factors to be applicable:

(1) that Defendant has a previous history of criminal behavior in addition to that

necessa ry to establish the appropriate range; (2) that Defendant has a previous

history of unwillingness to comply with the conditions of probation; and (3) that

Defendant was on probation at the time of the present offense. Tenn. Code Ann. §

40-35-114 (1), (8), and (13)(C). T he court found no mitigating factors to apply.



      Defendant had four prior felony convictions and several misdemeanor

convictions, and a s the tria l court n oted, h e was one fe lony conviction away from

                                           -7-
being sente nced as a R ange III offend er. Th e trial co urt justifia bly placed great

weight upon this enhancement factor. We also find that enhancement factor number

(8) was properly applied by the trial court. Defendant previously violated the boot

camp probation program and was not able to abide by the terms and conditions of

his release into the community. Furthermore, the trial court was correct in applying

enhancement factor (13) since Defendant was actually on probation when he was

arrested for the present offense. In fact, Defendant had been released into the

comm unity for only 35 days when he sold crack cocaine to Agent Daugherty and Ms.

Neal.



        Tennessee Code Annota ted sectio n 40-35 -210 pro vides that the minimum

sentence within the rang e is the pre sump tive senten ce for a C lass C fe lony. Tenn.

Code Ann. § 40-35-21 0(c). If there are enhan cing and m itigating factors, the court

must start at the minimum sentence in the range and enhance the sentence as

approp riate for the enhancement factors and then reduce the sentence within the

range as appropriate for the m itigating factors. Tenn . Code An n. § 40-35-21 0(e).

If the trial judge com plies with th e purp oses and p rinciple s of se ntenc ing an d his

findings are adequately supported by the record, then the weight assigned to the

existing enhancing and mitigating factors is generally left to the discretion of the trial

court. See State v. Mars hall, 870 S.W .2d 532, 541 (Tenn . Crim. A pp.), perm. to

appeal denied (Tenn . 1993). S ale of a Sched ule II contro lled subs tance, a Class C

felony, has a sente nce range of six (6) to ten (10) years for a R ange II Multiple

offender. Tenn. Code Ann. §§ 39-17-417(a)(3) and (c)(2); 40-35-112(b)(3). The trial

court c orrect ly found three e nhan cem ent fac tors to a pply and no m itigating factors

to apply. The trial court imposed a nine (9) year sentence on one count and a (7)

year sentence on the other. The trial court has the discretion to impose a sentence

                                           -8-
which, in its judgment, best fits the      totality of the circumstances relating to a

particular Defendant and the precise circumstances of the cas e. State v. Mars hall,

888 S.W .2d 786 , 788 (T enn. C rim. App .), perm. to appeal denied (Tenn. 1994). The

trial court is not precluded under the Sentencing Reform Act from considering the

fact that consecutive sentences might be appropriate in its assessment of what

weight to give related enhancement factors. In the instant case, the trial cou rt clearly

acted within its discretion in imposing the sentences of nine (9) and seven (7) years.



       The trial cou rt was a lso justified in imposing consecutive sentencing for the

offenses involved. There is no dispute that Defendant was on probation at the time

of the comm ission of the presen t offenses . See § 40-3 5-115 (b)(6). F urther more , this

Defendant has a lengthy history of criminal behavior and convictions. See 40-35-

115(b)(2). We also find from the record that consecutive sentencing is necessary

to protect the public against further criminal conduct by Defendant and that

consecu tive sentencing is reasonably related to the severity of the offenses

committed. State v. Wilkerson, 905 S.W.2d 933, 939 (Tenn. 1995). The trial court

was well within its d iscretion in o rdering th e sente nces to b e run co nsecu tively to

each other and to the prior sentence for which he was on probation at the time he

committed the present offenses.



      Defendant further argue s that h is actions only comprised one transaction and

that he co uld no t therefo re be c onvicte d of two coun ts of sa le of a co ntrolled

substance. However, when Defendant got into the car, he made two separate sales

of crack cocaine, one to Age nt Da ughe rty and one to Ms. N eal. Ea ch of th em p aid

Defendant fifty dollars separately. Although both sales may have o ccurre d within

just minutes of each other, they are still considered to be two separate criminal

                                            -9-
actions. See, e.g., State v. Black, 524 S.W.2d 913 (Tenn. 1975) (two separate and

distinct offenses committed even though they occurred at substantially the same

time and in the cou rse of a sin gle crimin al episod e or trans action); State v. Mitch ell,

C.C.A. No. 87-185-III, Williamson County (Tenn. Crim. App., Nashville, Sept. 27,

1989) perm. to appeal denied (Tenn. 1990) (kidnapping of several people at one

time is a s eparate offense a s to each victim). Th is issue is w ithout me rit.



       Finding no m erit to D efend ant’s claims, we accordingly affirm the judgment of

the trial cou rt.

                                   ____________________________________
                                   THOMAS T. W OODALL, Judge


CONCUR:


___________________________________
GARY R. WA DE, Presiding Judge


___________________________________
L. T. LAFFERTY, Special Judge




                                            -10-